UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CASE NO. 21-CR-46

" UNITED STATES OF AMERICA) ms

Vs. )
Kaveh L. Afrasiabi, ) .
Defendant. )

DEFENDANT'S LETTER TO THE COURT |
To Honorable Judge Edward Korman:

Defendant Kaveh Afrasiabi, pro se, on the occasion of the approaching anniversary of the tragic
events of September 11, perpetrated by Muslim extremists, brings to the Court’s attention his poetry
book, titled Metaphors in September, reflecting his humanist sentiments and his moral condemnation of
religious bigotry and extremism, sadly running rampant in the Middle East nowadays. Also attached is
the Defendant’s theology article, republished by Cambridge University Press in 2011, which highlights the
Defendant’s commitment to inter-faith dialogue. As with numerous other examples of the Defendant's
publications, these samples are submitted to debunk the government's false allegation that Afrasiabi
wrote “books and articles” disguising propaganda.

Respectfully Submitted,
Keudh L . Aroms * ,

Kaveh L. Afrasiabi, Pro Se

Certificate of Service: A true copy of this letter and the accompanying book has been sent to the US
Government on this date, August 5,-2021.

Kaveh Afrasiabi, Pro Se
EnglishFrancais

So Es

  

HARVARD
THEOLOGICAL
REVIEW

@ aHarvard Theological Review

 

Article contents

e =Extract
e References

Communicative Theory and Theology: A Reconsideration
Published online by Cambridge University Press: 10 June 2011

K. L. Afrasiabi
Show author details

 

 

K. L. Afrasiabi
Affiliation:
Andover Newton Theological School

 
 

 

ims of 9/11

ict

—

(<3)
<=
er

ij
—
S
=
—

SE

CN rH

Claim

 
Meats
ee eC cue rn

SOT PT

Esta TESS ae
RSMMC pam esp
RO eur kan
Oa as ae
‘once upona time dialogue of civilizations
LUT RS aap eR
staircases set in blaze,
US TTS ea rt LPI
ANU MLE
MOLI RES
CSTR O uu emse rt
MCN cant
EME ee Tra

Kaveh L. Afrasiabi, Ph.D. has studied
both political science and theology and has
authored several books on Iran, Islam, United
Nations, and international affairs, as well as
numerous scholarly articles and opinion
reo UMM aT ctrl Cen rl newspapers in several
languages. Afrasiabi has taught at Boston
Tease RTC Ti ISTO RCN COlen ity
consultant to UN's Program on Dialogue Among
eo MERU A (elt ire clas (C10) Global
Ta re lit a= tesMe lite Be frequent contributor

’. to.UN Chronicle, ;

| ' ISBN: 10:1532726775 3024011775 72

 
Food EE eeel tf ee fete tT
. JO9TI12WN LUseWwNndO0g

 

 

[\EU\| AN yp oGh me N
UAKVWSos ey” TSS
POA VIP TTD Czy

 

 

 

70],
yrop  poasa_ sa

Bava 3T>\ ereKe SN ” ay -

 

 

 
 

 

S-€ZEzS 1 A90E7Y Loz _
nQ° L ¢ CORT IME CSM Ott we 0001
Www Fw essumerruseos
AINNOWV SSAULS SLUT -
ae a
VW ‘NMOLYS LYM ~ UO4-4
ANB. Nod | | | .
Givd 39ViSOd ‘S'n 4

a). ‘NITE
Bemis =

Pro,

A product of **

a come neal
